—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered November 5, 1997, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Following a Hinton hearing (see, People v Hinton, 31 NY2d 71, pert denied 410 US 911), the court proposed that a court officer be posted outside the door of the courtroom to determine the identity of any person seeking to enter. The court further indicated that a decision whether to admit or exclude any person would be made after consultation with the parties. The defendant and his codefendant consented to this arrangement. By consenting to this arrangement, the defendant effectively waived his right to a public trial (see, e.g., People v Torres, 257 AD2d 639; People v Daughtry, 242 AD2d 731), and, under the circumstances, we decline to review this issue in the exercise of our interest of justice jurisdiction. Mangano, P. J., Bracken, Luciano and Smith, JJ., concur.